Name: Commission Regulation (EC) NoÃ 1210/2006 of 9 August 2006 amending for the 67th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  European construction;  civil law;  international trade
 Date Published: nan

 10.8.2006 EN Official Journal of the European Union L 219/14 COMMISSION REGULATION (EC) No 1210/2006 of 9 August 2006 amending for the 67th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 31 July 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2006. For the Commission Eneko LANDÃ BURU Director General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1189/2006 (OJ L 214, 4.8.2006, p. 21). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: Abu Sufian Al-Salambi Muhammed Ahmed Abd Al-Razziq (alias (a) Abu Sufian Abd Al Razeq, (b) Abousofian Abdelrazek, (c) Abousofian Salman Abdelrazik, (d) Abousofian Abdelrazik, (e) Abousofiane Abdelrazik, (f) Sofian Abdelrazik, (g) Abou El Layth, (h) Aboulail, (i) Abu Juiriah, (j) Abu Sufian, (k) Abulail, (l) Djolaiba the Sudanese, (m) Jolaiba, (n) Ould El Sayeigh). Date of birth: 6.8.1962. Place of birth: (a) Al-Bawgah, Sudan (b) Albaouga, Sudan. Nationality: Canadian, Sudanese. Passport No: BC166787 (Canadian passport). (2) The entry Monib, Abdul Hakim, Maulavi (Deputy Minister of Frontier Affairs) under the heading Natural persons shall be replaced with the following: Abdul Hakim Monib. Title: Maulavi. Function: Deputy Minister of Frontier Affairs. Date of birth: Between 1973 and 1976. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Renounced the Taliban and joined the government representing the Zurmat district in the Loya Jirga. (3) The entry Mohamed Ben Mohamed Ben Khalifa Abdelhedi. Address: via Catalani 1, Varese, Italy. Date of birth: 10.8.1965. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Other information: Italian fiscal code: BDL MMD 65M10 Z352S. under the heading Natural persons shall be replaced with the following: Mohamed Ben Mohamed Ben Khalifa Abdelhedi. Address: via Catalani 1, Varese, Italy. Date of birth: 10.8.1965 Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L965734 (Tunisian passport issued on 6.2.1999 which expired on 5.2.2004). Other information: Italian fiscal code: BDL MMD 65M10 Z352S. (4) The entry Kawa Hamawandi (alias Kaua Omar Achmed). Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0139243. Other information: in custody in Kempten, Germany. under the heading Natural persons shall be replaced with the following: Kawa Farhad Hamawandi Kanabi Ahmad (alias (a) Kaua Omar Achmed (b) Kawa Hamawandi). Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweise ) A 0139243. Other information: in custody in Kempten prison, Germany. (5) The entry Mustapha Nasri Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis, Tunisia. Nationality: (a) Algerian, (b) German. Other information: Son of Abdelkader and Amina Aissaoui. under the heading Natural persons shall be replaced with the following: Mustapha Nasri Ait El Hadi Ben Abdul Kader Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis. Nationality: (a) Algerian (b) German. Other information: Son of Abdelkader and Amina Aissaoui. (6) The entry Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias Aouadi, Mohamed Ben Belkacem). Address: (a) Via A.Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarate, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) his mother's name is Bent Ahmed Ourida, (c) sentenced for three and a half years in Italy on 11.12.2002. under the heading Natural persons shall be replaced with the following: Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias Mohamed Ben Belkacem Aouadi). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarate, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) his mother's name is Bent Ahmed Ourida, (c) Sentenced to three and a half years imprisonment in Italy on 11.12.2002. (7) The entry Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, London, NW8, England, (c) 28 ChaussÃ ©e De Lille, Mouscron, Belgium, (d) Street of Provare 20, Sarajevo, Bosnia and Herzegovina (last registered address in Bosnia and Herzegovina). Date of birth: (a) 21.3.1963, (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Passport No: (a) E 423362 delivered in Islamabad on 15.5.1988, (b) 0841438 (Bosnia and Herzegovina passport issued on 30.12.1998 which expired on 30.12.2003). National identification No: 1292931. Other information: (a) address in Belgium is a PO box, (b) his fathers name is Mohamed, mother's name is Medina Abid; (c) reportedly living in Dublin, Ireland. under the heading Natural persons shall be replaced with the following: Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Ayadi Chafiq Bin Muhammad, (b) Ben Muhammad Ayadi Chafik, (c) Ben Muhammad Aiadi, (d) Ben Muhammad Aiady, (e) Ayadi Shafig Ben Mohamed, (f) Ayadi Chafig Ben Mohamed, (g) Chafiq Ayadi, (h) Chafik Ayadi, (i) Ayadi Chafiq, (j) Ayadi Chafik, (j) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, London, NW8, England, (c) 28 ChaussÃ ©e de Lille, Mouscron, Belgium, (d) Street of Provare, No. 20 Sarajevo, Bosnia and Herzegovina (Last registered address in Bosnia). Date of birth: (a) 21.3.1963 (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian (b) Bosnian. Passport No: (a) E423362 (Tunisian passport issued in Islamabad on 15.5.1988 which expired on 14.5.1993), (b) 0841438 (Bosnian passport issued on 30.12.1998 which expired on 30.12.2003). National identification No: 1292931. Other information: (a) Belgian address above is a PO Box. Belgian authorities state that this person never resided in Belgium. (b) Reportedly living in Dublin, Ireland. (c) Fathers name is Mohamed, mothers name is Medina Abid. (8) The entry Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Sharaabi, Tarek (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L 579603 (issued in Milan on 19.11.1997 which expired on 18.11.2002). National identification No: 007-99090. Other information (a) Italian fiscal code: CHRTRK70C31Z352U, (b) his mother's name is Charaabi Hedia. under the heading Natural persons shall be replaced with the following: Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997 which expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U. (b) his mothers name is Charaabi Hedia. (9) The entry Noureddine Al-Drissi. Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998 which expired on 8.9.2003). under the heading Natural persons shall be replaced with the following: Noureddine Al-Drissi Ben Ali Ben Belkassem Al-Drissi. Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998 which expired on 8.9.2003). (10) The entry Ibn Al-Shaykh Al-Libi under the heading Natural persons shall be replaced with the following: Ibn Al-Shaykh Ali Mohamed Al-Libi Abdul Aziz Al Zarani Al Fakhiri (alias Ibn Al-Shaykh Al-Libi). Address: Ajdabiya. Date of birth: 1963. Other information: Married to Aliya al Adnan (Syrian national). (11) The entry Ibrahim Ben Hedhili Al-Hamami. Address: Via de' Carracci 15, Casalecchio di Reno (Bologna), Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport number issued on 18.2.2004 which expires on 17.2.2009). under the heading Natural persons shall be replaced with the following: Ibrahim Ben Hedhili Al-Hamami Ben Mohamed Al-Hamami. Address: Via de Carracci 15, Casalecchio di Reno (Bologna) Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport number issued on 18.2.2004 which expires on 17.2.2009). (12) The entry Kamal Ben Maoeldi Al-Hamraoui (alias (a) Kamel, (b) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: 21.10.1977. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002 which expires on 31.10.2007. under the heading Natural persons shall be replaced with the following: Kamal Ben Maoeldi Al-Hamraoui Ben Hassan Al-Hamraoui (alias (a) Kamel, (b) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: 21.10.1977. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002 which expires on 31.10.2007). (13) The entry Imad Ben Bechir Al-Jammali. Address: via Dubini 3, Gallarate, Varese, Italy. Date of birth: 25.1.1968. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999 which expired on 22.4.2004). Other information: Italian fiscal code: JMM MDI 68A25 Z352D. under the heading Natural persons shall be replaced with the following: Imad Ben Bechir Al-Jammali Ben Hamda Al-Jammali. Address: via Dubini 3, Gallarate, Varese, Italy. Date of birth: 25.1.1968. Place of birth: Menzel Temime, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999 which expired on 22.4.2004). Other information: (a) Italian fiscal code: JMM MDI 68A25 Z352D. (b) Currently in jail in Tunisia. (14) The entry Riadh Al-Jelassi. Date of birth: 15.12.1970. Place of birth: Al-Mohamedia, Tunisia. Nationality: Tunisian. Passport No: L276046 (Tunisian passport issued on 1.7.1996 which expired on 30.6.2001). under the heading Natural persons shall be replaced with the following: Riadh Al-Jelassi Ben Belkassem Ben Mohamed Al-Jelassi. Date of birth: 15.12.1970. Place of birth: Al-Mohamedia, Tunisia. Nationality: Tunisian. Passport No: L276046 (Tunisian passport issued on 1.7.1996 which expired on 30.6.2001). (15) The entry Faouzi Al-Jendoubi (alias (a) Said, (b) Samir). Address: (a) Via Agucchi 250, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 30.1.1966. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999 which expired on 5.3.2004 under the heading Natural persons shall be replaced with the following: Faouzi Al-Jendoubi Ben Mohamed Ben Ahmed Al-Jendoubi (alias (a) Said, (b) Samir). Address: (a) Via Agucchi 250, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 30.1.1966. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999 which expired on 5.3.2004). (16) The entry Tarek Ben Habib Al-Maaroufi (alias Abu Ismail). Address: Gaucheret 193, 1030 Schaerbeek (Brussels), Belgium. Date of birth: 23.11.1965. Place of birth: Ghar el-dimaa, Tunisia. Nationality: (a) Tunisian, (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). under the heading Natural persons shall be replaced with the following: Tarek Ben Habib Al-Maaroufi Ben Al-Toumi Al-Maaroufi (alias Abu Ismail). Address: Gaucheret 193, 1030 Schaerbeek, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghar el-dimaa, Tunisia. Nationality: (a) Tunisian (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). (17) The entry Lofti Al-Rihani (alias Abderrahmane). Address: Via Bolgeri 4, Barni (Como), Italy. Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). under the heading Natural persons shall be replaced with the following: Lofti Al-Rihani Ben Abdul Hamid Ben Ali Al-Rihani (alias Abderrahmane). Address: Via Bolgeri 4, Barni (Como), Italy. Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). (18) The entry Anas al-Liby (aka Al-Libi, Anas; aka Al-Raghie, Nazih; aka Alraghie, Nazih Abdul Hamed; aka Al-Sabai, Anas), Afghanistan; born 30.3.1964 or 14.5.1964, Tripoli, Libya; citizen Libya (individual) under the heading Natural persons shall be replaced with the following: Nazih Abdul Hamed Al-Raghie Nabih Al-Ruqaii (alias (a) Anas Al-Liby, (b) Anas Al-Sibai Al-Libi, (c) Nazih Al-Raghie (d) Nazih Abdul Hamed Al-Raghie, (e) Anas Al-Sabai). Address: Al Nawafaliyyin, Jarraba Street, Taqsim Al Zuruq, Afghanistan. Date of birth: (a) 30.3.1964 (b) 14.5.1964. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport No: 621570. National identification No: T/200310. (19) The entry Faraj Farj Hassan AL SAADI, Viale Bligny 42, Milan, Italy. Place of birth: Libya. Date of birth: 28 November 1980 (alias (a) MOHAMED ABDULLA IMAD. Place of birth: Gaza. Date of birth: 28 November 1980; (b) MUHAMAD ABDULLAH IMAD. Place of birth: Jordan. Date of birth: 28 November 1980; (c) IMAD MOUHAMED ABDELLAH. Place of birth: Palestine. Date of birth: 28 November 1980; (d) HAMZA the LIBYAN ). under the heading Natural persons shall be replaced with the following: Faraj Farj Faraj Hassan Hussein Al Saadi Al-Saidi (alias (a) Mohamed Abdulla Imad, (b) Muhamad Abdullah Imad, (c) Imad Mouhamed Abdellah, (d) Faraj Farj Hassan Al Saadi, (e) Hamza the Libyan Al Libi, (f) Abdallah Abd al-Rahim). Address: Viale Bligny 42, Milan, Italy (Imad Mouhamed Abdellah). Date of birth: 28.11.1980. Place of birth: (a) Libya, (b) Gaza (Mohamed Abdulla Imad), (c) Jordan (Mohamed Abdullah Imad), (d) Palestine (Imad Mouhamed Abdellah). Nationality: Libyan. (20) The entry Al-Azhar Ben Mohammed Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 1.11.1971. Place of birth: Ben Aoun, Tunisia. Nationality: Tunisian. Passport No: Z417830 (Tunisian passport issued on 4.10.2004 which expires on 3.10.2009). Other information: Italian fiscal code: TLLLHR69C26Z352G. under the heading Natural persons shall be replaced with the following: Al-Azhar Ben Mohammed Ben Mmar Al-Tlili Ben Abdallah Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 1.11.1971. Place of birth: Ben Aoun, Tunisia. Nationality: Tunisian. Passport No: Z417830 (Tunisian passport issued on 4.10.2004 which expires on 3.10.2009). Other information: Italian fiscal code: TLLLHR69C26Z352G. (21) The entry Habib Al-Wadhani Address: Via unica Borighero 1, San Donato M.se (MI), Italy. Date of birth: 1.6.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L550681 (Tunisian passport issued on 23.9.1997 which expired on 22.9.2002). Other Information: Italian fiscal code: WDDHBB70H10Z352O. under the heading Natural persons shall be replaced with the following: Habib Al-Wadhani Ben Ali Ben Said Al-Wadhani. Address: Via unica Borighero 1, San Donato M.se (MI), Italy. Date of birth: 1.6.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L550681 (Tunisian passport issued on 23.9.1997 which expired on 22.9.2002). Other information: Italian fiscal code: WDDHBB70H10Z352O. (22) The entry Imad Ben al-Mekki Al-Zarkaoui (alias (a) Zarga, (b) Nadra). Address: Via Col. Aprosio 588, Vallecrosia (IM), Italy. Date of birth: 15.1.1973. Place of birth: Tunis (Tunisia). Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999 which expired on 26.4.2004). under the heading Natural persons shall be replaced with the following: Imad Ben Al-Mekki Al-Zarkaoui Ben Al-Akhdar Al-Zarkaoui (alias (a) Zarga, (b) Nadra). Address: Via Col. Aprosio 588, Vallecrosia (IM), Italy. Date of birth: 15.1.1973 Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999 which expired on 26.4.2004). (23) The entry Nabil Ben Attia. Date of birth: 11.5.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L289032 (Tunisian passport issued on 22.8.2001, expiring on 21.8.2006). under the heading Natural persons shall be replaced with the following: Nabil Ben Attia Ben Mohamed Ben Ali Ben Attia. Address: Tunis, Tunisia. Date of birth: 11.5.1966. Place of birth: Tunis, Tunisia Nationality: Tunisian. Passport No: L289032 (Tunisian passport issued on 22.8.2001 which expires on 21.8.2006). (24) The entry Lased Ben Heni. Date of birth: 5.2.1969. Place of birth Libya. Other information: Convicted in Italy on 11.12.2002 (six year sentence). under the heading Natural persons shall be replaced with the following: Lased Al Asad Ben Heni Hani (alias (a) Lased Ben Heni Low, (b) Mohamed Abu Abda). Date of birth: 5.2.1969. Place of birth: Tripoli, Libya. Other information: (a) Case against him in Germany dismissed. (b) Convicted in Italy on 11.11.2002 and received a six-year sentence. (c) Professor of Chemistry. (25) The entry Hamadi Ben Ali Bouyehia (alias Gamel Mohmed). Address: Corso XXII Marzo 39, Milan, Italy. Date of birth: (a) 29.5.1966, (b) 25.5.1966 (Gamel Mohmed). Place of birth: (a) Tunisia, (b) Morocco (Gamel Mohmed). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). under the heading Natural persons shall be replaced with the following: Hamadi Ben Ali Ben Abdul Aziz Bouyehia Ben Ali Bouyehia (alias Gamel Mohamed). Date of birth: (a) 29.5.1966 (b) 25.5.1966 (Gamel Mohamed). Address: Corso XXII Marzo 39, Milan, Italy. Place of birth: (a) Tunisia (b) Morocco (Gamel Mohamed). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). (26) The entry Fethi Ben Al-Rabei Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: (a) Via Toscana 46, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 6.3.1969. Place of birth: Nefza, Tunisia. Nationality: Tunisian. under the heading Natural persons shall be replaced with the following: Fethi Ben Al-Rabei Mnasri Ben Absha Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: (a) Via Toscana 46, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 6.3.1969. Place of birth: Nefza, Baja, Tunisia. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997 which expired on 2.6.2002). (27) The entry Saadi Nassim (alias Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy. Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen (Tunisia). Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001 which expires on 27.9.2006). under the heading Natural persons shall be replaced with the following: Saadi Nessim Nassim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy. Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen, Tunisia. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001 which expires on 27.9.2006). (28) The entry Al-Libi Abd Al Mushin, aka Ibrahim Ali Muhammad Abu Bakr  affiliated with Afghan Support Committee and Revival of Islamic Heritage Society under the heading Natural persons shall be replaced with the following: Ibrahim Ali Muhammad Abu Bakr Abu Bakr Tantoush (alias (a) Al-Libi, (b) Abd al-Muhsin, (c) Ibrahim Ali Muhammad Abu Bakr, (d) Abdul Rahman, (e) Abu Anas Al-Libi). Address: Ganzour Sayad Mehala Al Far district. Date of birth: 1966. Place of birth: al Aziziyya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Affiliated with Afghan Support Committee (ASC) and Revival of Islamic Heritage Society (RIHS). (b) Civil status: divorced (Algerian ex-wife Manuba Bukifa).